_




Order issued Nov cm her 6. 2012




                                              lii [bc
                                Qtnrt         tf \ppra1
                        FiftI! Oistrid        ti rxaa at t1a{1a

                                      No, 05i2-01490CV

                              IN RE KERNELL TFIAW, Relator

                 Original Proceeding from (lie 191st Judicial District Court
                                   l)allas County, Texas
                           Trial Court Cause No. I)C-12-09483-J


                                         ORDER
                          lleiore Justices Bridges. Lang. and Fillmore

       Based on the Court’s opinion of this date. we l)ENV relator’s petition for writ of mandamus.

We ORDER that relator hear the costs of this original proceeding.


                                                                  ...   ..   .,..




                                                                                    .




                                                                                        .




                                                    ROBERT M. FILLMORE
                                                    JUSTICE